 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
 
HELIX ENERGY SOLUTIONS GROUP, INC.
EMPLOYEE STOCK PURCHASE PLAN
 
(Effective May 9, 2012)
 
1.  
Purpose

 
The Helix Energy Solutions Group, Inc. Employee Stock Purchase Plan (the “Plan”)
is designed to encourage and assist employees of Helix Energy Solutions Group,
Inc., a Minnesota corporation (“Helix”) and Subsidiaries (as defined in Section
4) (hereafter collectively referred to as the “Company”), where permitted by
applicable laws and regulations, to acquire an equity interest in Helix through
the purchase of shares of common stock, no par value, of Helix (“Common Stock”).
It is intended that this Plan shall constitute an “employee stock purchase plan”
within the meaning of Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”).  Any reference to “shares” herein shall be deemed to
include only full (if applicable) shares of Common Stock, unless the
Compensation Committee (the “Committee”) of the Board of Directors of Helix (the
“Board”) exercises its discretion to determine otherwise.
 
2.  
Administration of the Plan

 
The Plan shall be administered and interpreted by the Committee, provided that,
the Committee may delegate to the Director of Human Resources and to other
employees or committees of the Company (the “Administrator”) its administrative
duties under the Plan pursuant to such conditions or limitations as the
Committee may establish.  The Administrator shall supervise the administration
and enforcement of the Plan according to its terms and provisions and shall have
all powers necessary to accomplish these purposes and discharge its duties
hereunder including, but not by way of limitation, the power to: (i) employ and
compensate agents of the Company for the purpose of administering the accounts
of participating employees; (ii) construe or interpret the Plan; (iii) determine
all questions of eligibility; and (iv) compute the amount and determine the
manner and time of payment of all benefits according to the Plan.
 
With respect to actions required by the Committee under the Plan, the Committee
may act by decision of a majority of its members at a regular or special meeting
of the Committee or by decision reduced to writing and signed by all members of
the Committee without holding a formal meeting.
 
3.  
Nature and Number of Shares

 
The Common Stock subject to issuance under the terms of the Plan shall be shares
of Helix’s authorized but unissued shares, previously issued shares reacquired
and held by Helix or shares purchased on the open market.  The aggregate number
of shares which may be issued under the Plan shall not exceed 1,500,000 shares
of Common Stock.  All shares purchased under the Plan, regardless of source,
shall be counted against the 1,500,000 share limitation.
 
In the event of any reorganization, stock split, reverse stock split, stock
dividend, combination of shares, merger, consolidation, offering of rights or
other similar change in the
 
 
 

--------------------------------------------------------------------------------

 
 
capital structure of Helix, the Committee may make such adjustment, if any, as
it deems appropriate in the number, kind and purchase price of the shares
available for purchase under the Plan and in the maximum number of shares which
may be issued under the Plan, subject to the approval of the Board and in
accordance with Section 19.
 
4.  
Eligibility Requirements

 
Each “Employee” (as hereinafter defined), except as described in the next
following paragraph, shall become eligible to participate in the Plan in
accordance with Section 5 on the first “Enrollment Date” (as defined therein)
following employment by the Company; provided, however, that such Employee must
be employed by Helix or a participating Subsidiary on the day immediately
preceding the Enrollment Date.  Participation in the Plan is voluntary.
 
The following Employees are not eligible to participate in the Plan:
 
(i)  
Employees who would, immediately upon enrollment in the Plan, own directly or
indirectly, or hold options or rights to acquire, an aggregate of five percent
(5%) or more of the total combined voting power or value of all outstanding
shares of all classes of Helix or any Subsidiary (in determining stock ownership
of an individual, the rules of Section 424(d) of the Code shall be applied, and
the Administrator may rely on representations of fact made to it by the employee
and believed by it to be true);

 
(ii)  
Employees who are customarily employed by the Company less than twenty (20)
hours per week or less than five (5) months in any calendar year; and

 
(iii)  
Employees who are prohibited by the laws and regulations of the nation of their
residence or employment from participating in the Plan as determined by the
Administrator.

 
“Employee” shall mean any individual employed by Helix or any Subsidiary (as
hereinafter defined).  “Subsidiary” shall mean any corporation (a) which is in
an unbroken chain of corporations beginning with Helix if each of the
corporations other than the last corporation in the chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain and (b) which has adopted
the Plan with the approval of the Committee.  Effective May 9, 2012, all wholly
owned subsidiaries of Helix are participating Subsidiaries.
 
5.  
Enrollment

 
Each eligible Employee of Helix or a participating Subsidiary who becomes
eligible to participate in the Plan may enroll in the Plan effective as of the
first day of the Purchase Period (as defined in Section 6) following the date he
or she first meets the eligibility requirements of Section 4.  Any eligible
Employee not enrolling in the Plan when first eligible may enroll in the Plan on
the first day of any subsequent Purchase Period.  Any eligible Employee may
enroll or re-enroll in the Plan as of the dates hereinabove prescribed or such
other specific dates established by the Administrator from time to time
(“Enrollment Dates”).  In order to enroll, an
 
 
2

--------------------------------------------------------------------------------

 
 
eligible Employee must complete, sign and submit the appropriate form to the
person designated by the Administrator, all of which may be accomplished in
electronic format in the form, manner and time established by the Administrator.
 
6.  
Method of Payment

 
Payment for shares is to be made as of the applicable “Purchase Date” (as
defined in Section 9) through payroll deductions on an after-tax basis (with no
right of prepayment) over the Plan’s designated purchase period (the “Purchase
Period”), with the first such deduction commencing with the first payroll period
ending after the Enrollment Date.  Each Purchase Period under the Plan shall be
a four (4) month period commencing on January 1, May 1 and September 1 of each
calendar year, or such other period as the Administrator may prescribe.  Each
participating Employee (hereinafter referred to as a “Participant”) will
authorize such deductions from his or her pay for each month during the Purchase
Period and such amounts will be deducted in conformity with his or her
employer’s payroll deduction schedule.
 
Each Participant may elect to make contributions each pay period in amounts not
less than one percent (1%) of “Compensation,” not to exceed in any calendar year
an annual contribution equal to ten percent (10%) of “Compensation” (or such
other percentages as the Administrator may establish from time to time before an
Enrollment Date for all purchases to occur during the relevant Purchase
Period).  “Compensation” shall mean the Participant’s base earnings or salary
plus any wages paid for overtime but shall not include bonuses.  In establishing
percentages of permitted contributions, the Administrator may take into account
the “Maximum Share Limitation” (as defined in Section 8).  The rate of
contribution shall be designated by the Participant in the enrollment form.
 
A Participant may elect to increase or decrease the rate of contribution
effective as of the first day of a Purchase Period by giving prior notice to the
person designated by the Administrator in the form and manner approved by the
Company, provided that a Participant may elect to increase or decrease the rate
of contribution once during a Purchase Period.  A Participant may suspend
payroll deductions at any time during a Purchase Period, by giving prior notice
to the person designated by the Administrator in the form and manner approved by
the Company.  If a Participant elects to suspend the Participant’s payroll
deductions, only the balance of the Participant’s account at the time of such
election shall be used to purchase shares, which shall be accomplished at the
end of a Purchase Period.
 
A Participant may also elect to withdraw the Participant’s entire contributions
for the current Purchase Period at any time by giving prior notice to the person
designated by the Administrator in the form and manner approved by the
Company.  Any Participant who withdraws his or her contributions will receive,
as soon as administratively practicable, his or her entire account balance,
including any dividends.  Any Participant who suspends payroll deductions or
withdraws contributions during any Purchase Period cannot resume payroll
deductions during such Purchase Period and must re-enroll in the Plan in order
to participate in the next Purchase Period.
 
 
3

--------------------------------------------------------------------------------

 
 
Except in case of cancellation of election to purchase, death, resignation or
other terminating event, the amount in a Participant’s account at the end of the
Purchase Period will be applied to the purchase of the shares.
 
7.  
Crediting of Contributions; Dividends.

 
Contributions shall be deposited into an account maintained by Helix with the
financial institution designated by the Administrator for this purpose (the
“Custodian”) and may be invested in a money market account or such other
investment vehicle or vehicles designated by the Administrator for purposes of
the Plan.  Notwithstanding the existence of any such investment, no interest or
earnings on a Participant’s contributions shall be paid to the
Participant.  Helix shall maintain a record of the amount of contributions
allocable to each Participant’s account.  Dividends on shares held in a
Participant’s account in the Plan will also be credited to such Participant’s
account.
 
8.  
Grant of Right to Purchase Shares on Enrollment

 
Enrollment in the Plan by an Employee as of an Enrollment Date will constitute
the grant, as of the Grant Date, by the Company to the Participant of the right
to purchase shares of Common Stock under the Plan.  Re-enrollment by a
Participant in the Plan will constitute a grant by the Company to the
Participant of a new opportunity to purchase shares on the Enrollment Date on
which such re-enrollment occurs.  A Participant who has not (a) terminated
employment, (b) withdrawn his or her contributions from the Plan, or (c)
notified the Company, in the form and manner designated by the Company, by such
date as the Company shall establish (which date shall not be later than the last
day of the Purchase Period), of his or her election to withdraw his or her
payroll deductions as of the last day of the Purchase Period will have shares of
Common Stock purchased for him or her on the applicable Purchase Date, and the
Participant will automatically be re-enrolled in the Plan on the Enrollment Date
immediately following the Purchase Date on which such purchase has occurred,
unless each Participant notifies the person designated by the Administrator in
the form and manner approved by the Company that he or she elects not to
re-enroll.
 
Each right to purchase shares of Common Stock under the Plan during a Purchase
Period shall have the following terms:
 
(i)  
the right to purchase shares of Common Stock during a particular Purchase Period
shall expire on the earlier of: (A) the completion of the purchase of shares on
the Purchase Date occurring in the Purchase Period, or (B) the date on which
participation of such Participant in the Plan terminates for any reason;

 
(ii)  
payment for shares purchased will be made only through payroll withholding and
the crediting of other amounts, if applicable, in accordance with Sections 6 and
7;

 
(iii)  
purchase of shares will be accomplished only in accordance with Section 9;

 
 
4

--------------------------------------------------------------------------------

 
 
(iv)  
the price per share will be determined as provided in Section 9;

 
(v)  
the right to purchase shares (taken together with all other such rights then
outstanding under this Plan and under all other similar employee stock purchase
plans of Helix or any Subsidiary) will in no event give the Participant the
right to purchase a number of shares during a calendar year in excess of the
number of shares of Common Stock derived by dividing $25,000 by the fair market
value of the Common Stock (the “Maximum Share Limitation”) on the applicable
Grant Date determined in accordance with Section 9;

 
(vi)  
the right to purchase shares will in all respects be subject to the terms and
conditions of the Plan, as interpreted by the Administrator from time to time;

 
(vii)  
Helix and the Custodian can agree to limitations on the transfer, gift, or
margin of shares held with the Custodian.  Such limitations, if any, shall apply
to such shares; and

 
(viii)  
the maximum number of shares of Common Stock that may be purchased by a
Participant during any Purchase Period shall not exceed 10,000 shares.

 
9.  
Purchase of Shares

 
The right to purchase shares of Common Stock granted by Helix under the Plan is
for the term of a Purchase Period.  The fair market value of the Common Stock
(“Fair Market Value”) to be purchased during such Purchase Period will be, as of
the first trading day of the Purchase Period or such other trading date
designated by the Administrator (the “Grant Date”), the closing price of the
Common Stock on the New York Stock Exchange during regular trading hours or, if
the Common Stock is traded over-the-counter or on another national securities
exchange, such price or exchange as designated by the Administrator.  The Fair
Market Value of the Common Stock will again be determined in the same manner on
the last trading day of the Purchase Period or such other trading date
designated by the Administrator (the “Purchase Date”); however, in no event
shall the Administrator, in the exercise of its discretion, designate a Purchase
Date beyond twenty-seven (27) months from the related Grant Date or otherwise
fail to meet the requirements of Section 423(b)(7) of the Code.  These dates
constitute the date of grant and the date of exercise for valuation purposes of
Section 423 of the Code.
 
As of the Purchase Date, the Administrator shall apply the funds then credited
to each Participant’s account to the purchase of full shares of Common Stock
(and fractional shares of Common Stock if authorized by the Administrator in its
sole discretion).  The cost to the Participant for the shares purchased during a
Purchase Period shall be the lower of:
 
(i)  
eighty-five percent (85%) of the Fair Market Value of Common Stock on the Grant
Date; or

 
(ii)  
eighty-five percent (85%) of the Fair Market Value of Common Stock on the
Purchase Date.

 
 
5

--------------------------------------------------------------------------------

 
 
As soon as administratively feasible after the Purchase Date, the Company will
arrange for the delivery to each Participant in his or her brokerage account at
the Custodian the shares of Common Stock purchased under the Plan by each such
Participant.  Shares of Common Stock to be delivered hereunder will be
registered in the name of the Participant.  Notwithstanding the foregoing,
Participants shall be treated as the record owners of their shares effective as
of the Purchase Date.  Any cash equal to less than the price of a whole share of
Common Stock shall be credited to a Participant’s account on the Purchase Date
and carried forward in his or her account for application during the next
Purchase Period; provided, however, that cash equal to less than the price of a
whole share will be used to purchase fractional shares only if the
Administrator, in its sole discretion, permits the purchase of fractional shares
under the Plan.  Any Participant (i) who purchases shares at the end of a
Purchase Period and is not re-enrolled in the Plan for the next Purchase Period
or (ii) who withdraws his or her contributions from the Plan prior to the next
Purchase Date will receive any cash or dividends remaining in his or her account
and delivery of the number of shares held in his or her account provided that
the Participant has notified the Custodian or such other designated bank or
financial institution, in the appropriate manner, of the Participant’s election
to receive such delivery.  Such Participant may elect to receive delivery of the
remaining number of shares held in the Participant’s account upon such
Participant’s termination of employment by giving the appropriate notice to the
Custodian or such other designated bank or financial institution.  Any
Participant who terminates employment will receive a cash refund attributable to
amounts equal to less than the price of a whole share, and any accumulated
contributions and dividends and may receive delivery of the number of full
shares held in his or her account by giving notice to the Custodian or such
other designated bank or financial institution, in the appropriate manner, of
the Participant’s election to receive such delivery.
 
If for any reason the purchase of shares with a Participant’s allocations to the
Plan exceeds or would exceed the Maximum Share Limitation, such excess amounts
shall be refunded to the Participant as soon as practicable after such excess
has been determined to exist.
 
If as of any Purchase Date the shares authorized for purchase under the Plan are
exceeded, enrollments shall be reduced proportionately to eliminate the
excess.  Any funds in a Participant’s account (other than amounts not applicable
to the purchase of shares) that cannot be applied to the purchase of shares due
to excess enrollment shall be refunded as soon as administratively feasible.
 
10.  
Withdrawal of Shares and Sale of Shares

 
A Participant may elect to withdraw or sell shares which are held in the
Participant’s account pursuant to procedures established by the Administrator
and approved by the Custodian.
 
11.  
Termination of Participation

 
The right to participate in the Plan terminates immediately when a Participant
ceases to be employed by the Company for any reason whatsoever (including death,
unpaid disability or when the Participant’s employer ceases to be a Subsidiary)
or the Participant otherwise becomes ineligible.  Participation also terminates
immediately when the Participant voluntarily withdraws
 
 
6

--------------------------------------------------------------------------------

 
 
the Participant’s contributions from the Plan.  Participation terminates
immediately after the Purchase Date if the Participant is not re-enrolled in the
Plan for the next Purchase Period or if the Participant has suspended payroll
deductions during any Purchase Period and has not re-enrolled in the Plan for
the next Purchase Period.  As soon as administratively feasible after
termination of participation, the Participant or, if applicable, the
Participant’s beneficiary or legal representative, shall be entitled to receive
(i) payment of all cash amounts credited to the Participant’s account, including
dividends, if any, determined in accordance with Section 7, (ii) payment of the
net proceeds of the sale of fractional shares, if any, held in the Participant’s
account, and (iii) delivery of the number of whole shares held in the
Participant’s account to be delivered to the Participant or, if applicable, the
Participant’s beneficiary or legal representative, provided that such
Participant, beneficiary or legal representative has given notice, in the
appropriate manner, to the Custodian or such other designated bank or financial
institution of his or her election to receive such delivery.  For purposes of
the Plan, a Participant is not deemed to have terminated employment if the
Participant transfers employment from Helix to a Subsidiary, or vice versa, or
transfers employment between Subsidiaries.
 
12.  
Unpaid Leave of Absence

 
Unless the Participant has voluntarily withdrawn his or her contributions from
the Plan, shares will be purchased for his or her account on the Purchase Date
next following commencement of an unpaid leave of absence by such Participant,
provided such leave does not constitute a termination of employment.  The number
of shares to be purchased will be determined by applying to the purchase the
amount of the Participant’s contributions made up to the commencement of such
unpaid leave of absence, determined in accordance with Section 7.  If the
Participant’s unpaid leave of absence both commences and terminates during the
same Purchase Period and the Participant has resumed eligible employment prior
to the Purchase Date related to that Purchase Period, he or she may also resume
payroll deductions immediately, and shares will be purchased for him or her on
such Purchase Date as otherwise provided in Section 9.
 
13.  
Designation of Beneficiary

 
Each Participant may designate to the Company in writing one or more
beneficiaries of a Participant’s benefits under this Plan in the event of death,
and the Participant may, in his or her sole discretion, change such designation
at any time by notifying the Company in writing.  Oral designations shall not be
acceptable.  Any such written designation shall be effective upon receipt by the
person designated by the Administrator and shall control over any disposition by
will or otherwise.  Notifications received after a Participant’s death shall not
be valid.
 
As soon as administratively feasible after the death of a Participant, amounts
credited to the Participant’s account, determined in accordance with Section 7,
shall be paid in cash and any shares shall be delivered to the Participant’s
designated beneficiaries or, in the absence of such designation, to the
executor, administrator or other legal representative of the Participant’s
estate provided that such person or persons has or have given notice to the
Custodian or such other designated bank or financial institution, in the
appropriate manner, of his or her election to receive such delivery.  Such
payment shall relieve the Company of further liability to the
 
 
7

--------------------------------------------------------------------------------

 
 
deceased Participant with respect to the Plan.  If more than one beneficiary is
designated, each beneficiary shall receive an equal portion of the account
unless the Participant has given express contrary instructions.
 
14.  
Assignment

 
Except as provided in Section 13, the rights of a Participant under the Plan
will not be assignable or otherwise transferable by the Participant, other than
by will or the laws of descent and distribution or pursuant to a “qualified
domestic relations order,” as defined in Section 414(p) of the Code.  No
purported assignment or transfer of such rights of a Participant under the Plan,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right therein
whatsoever, but immediately upon such assignment or transfer, or any attempt to
make the same, such rights shall terminate and become of no further effect.  If
this provision is violated, the Participant’s election to purchase Common Stock
shall terminate, and the only obligation of the Company remaining under the Plan
will be to pay to the person entitled thereto the amount then credited to the
Participant’s account.  No Participant may create a lien on any funds,
securities, rights or other property held for the account of the Participant
under the Plan, except to the extent that there has been a designation of
beneficiaries in accordance with the Plan, and except to the extent permitted by
will or the laws of descent and distribution if beneficiaries have not been
designated.  A Participant’s right to purchase shares under the Plan shall be
exercisable only during the Participant’s lifetime and only by the Participant.
 
15.  
Costs

 
All costs and expenses incurred in administering this Plan shall be paid by the
Company.  Any brokerage fees for the sale of shares purchased under the Plan
shall be paid by the Participant.
 
16.  
Reports

 
At the end of each Purchase Period, Helix shall provide or cause to be provided
to each Participant a report of his or her contributions, including any other
amounts earned and accruing to such Participant in accordance with the terms
herein, and the number of whole shares of Common Stock purchased with such
contributions by that Participant on each Purchase Date.
 
17.  
Equal Rights and Privileges

 
All eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provision of the Code and related
regulations.  Any provision of the Plan which is inconsistent with Section 423
or any successor provision of the Code shall without further act or amendment by
the Company be reformed to comply with the requirements of Section 423.  This
Section 17 shall take precedence over all other provisions in the Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
18.  
Rights as Shareholders

 
A Participant will have no rights as a stockholder under the election to
purchase until the Participant becomes a stockholder as herein provided.  A
Participant will become a stockholder with respect to shares for which payment
has been completed as provided in Section 9 at the close of business on the last
business day of the Purchase Period.
 
19.  
Modification and Termination

 
The Plan may be amended or terminated at any time insofar as permitted by law,
except that any provisions of the Plan that constitute a formula award for
purposes of Rule 16b-3 under the Securities Exchange Act of 1934 (“Rule 16b-3”)
may not be amended more than once every six (6) months, other than to comport
with changes in the Code or the rules thereunder, unless otherwise permitted
under Rule 16b-3.  Amendments to and termination of the Plan may be accomplished
by action of the Committee subject to the provisions of Section
2.  Notwithstanding the prior sentence or anything else contained herein, no
amendment shall be effective without Committee resolution unless within one (1)
year after it is adopted by the Committee it is approved by the holders of
Helix’s outstanding shares:
 
(i)  
if and to the extent such amendment is required to be approved by shareholders
to continue the exemption provided for in Rule 16b-3 (or any successor
provision); or

 
(ii)  
if and to the extent such amendment is required to be approved by shareholders
in order to cause the rightsgranted under the Plan to purchase shares of Common
Stock to meet the requirements of Section 423 of the Code (or any successor
provision).

 
The Plan shall terminate after all Common Stock issued under the Plan has been
purchased, unless terminated earlier by the Committee or unless additional
Common Stock is issued under the Plan with the approval of the shareholders.  In
the event the Plan is terminated, the Committee may elect to terminate all
outstanding rights to purchase shares under the Plan either immediately or upon
completion of the purchase of shares on the next Purchase Date, unless the
Committee has designated that the right to make all such purchases shall expire
on some other designated date occurring prior to the next Purchase Date.  If the
rights to purchase shares under the Plan are terminated prior to expiration, all
funds contributed to the Plan which have not been used to purchase shares shall
be returned to the Participants as soon as administratively feasible, which
funds shall be determined in accordance with Section 7.
 
20.  
Effective Date

 
The Plan shall be effective as of May 9, 2012.
 
21.  
Governmental Approvals or Consents

 
This Plan and any offering or sale made to Employees under it are subject to any
governmental approvals or consents that may be or become applicable in
connection therewith.  
 
 
9

--------------------------------------------------------------------------------

 
 
Subject to the provisions of Section 19, the Committee may make such changes in
the Plan and include such terms in any offering under the Plan as may be
desirable to comply with the rules or regulations of any governmental authority.
 
22.  
Listing of Shares and Related Matters

 
If at any time the Board or the Committee shall determine, based on opinion of
legal counsel, that the listing, registration or qualification of the shares
covered by the Plan upon any national securities exchange or reporting system or
under any state or federal law is necessary or desirable as a condition of, or
in connection with, the sale or purchase of shares under the Plan, no shares
will be sold, issued or delivered unless and until such listing, registration or
qualification shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to legal counsel.
 
23.  
Employment Rights

 
The Plan shall neither impose any obligation on Helix or on any Subsidiary to
continue the employment of any Participant, nor impose any obligation on any
Participant to remain in the employ of Helix or of any Subsidiary.
 
24.  
Withholding of Taxes

 
The Administrator may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with the
purchase of Common Stock under the Plan.
 
25.  
Governing Law

 
This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
 
26.  
Other Provisions

 
The agreements to purchase shares of Common Stock under the Plan shall contain
such other provisions as the Administrator shall deem advisable, provided that
no such provision shall in any way be in conflict with the terms of the Plan.
 
 
 
[The Remainder of this Page Intentionally Left Blank; Signature Page Follows.]
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this document has been executed effective May 9, 2012.
 

          HELIX ENERGY SOLUTIONS GROUP, INC.                  
 
By:
 /s/ Alisa Johnson     Name:  Alisa Johnson     Title:
 Executive Vice President,
 General Counsel and Corporate Secretary
         

                                


 
11

--------------------------------------------------------------------------------

 